DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39,51,52,54,55 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by JP10-231576 (as cited on form PTO-1449, herein JP576; previously attached machine translation will be referenced) or, in the alternative, under 35 U.S.C. 103 as obvious over Chick (US 20020104264 A1).
For claim 37, JP576 discloses a method for preparing an element of a green construction at a building site (para. 0020, the paragraph stated that “the panel was constructed with an inclination of 65 degrees…facing south”, thus, indicating that the panel was constructed at the building site and not premade because of “the panel was constructed…facing south”), wherein the element forms a vertical surface of the construction (para. 0001, JP576 explained the invention being used for dam, seawall, retaining wall, etc., all of which are considered vertical surfaces), the method comprising the steps of: 
a) pouring, vertically, at the building site (para. 0001, JP576 explained the invention being used for dam, seawall, retaining wall, etc., all of which are considered vertical; para. 0020 teaches the panel being inclined at 65 degrees, which applicant defines “vertical” in his specification as “more or less 20 degrees, thus, JP576 meet that range to be classify as “vertical”; also, the paragraph stated that “the panel was constructed with an inclination of 65 degrees…facing south”, thus, indicating that the 
b) applying on at least one of the surfaces of the porous concrete element a seeded coating (para. 0008, cement paste with water, cement, additives and the like), the seeded coating being favorable to the development of plants and comprising a plant or a seed of said plant (para. 0007-0008, seeds or seedlings are buried in the panel), the seeded coating being applied by floating or spraying on the surface of the porous concrete element (implied because the coating is a paste so it has to be applied, at least by the floating method, which appears to be defined by applicant as using a blade, straight edge, trowel, etc., all of which are very common to be used in cement paste on concrete), and the coating being directly in contact with the porous concrete element (the paste is placed on the concrete per para. 0008).
In the event that applicant does not agree with JP576 teaches preparing the concrete “at a building site” and “pouring, vertically, at the building site”, Chick teaches a method for preparing an element of a green construction at a building site comprising  preparing the concrete “at a building site” and “pouring, vertically, at the building site” (para. 0008,0080, the wall can be seen as vertical from the figures). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the step of pouring the concrete of JP576 be done vertically at the building site 
For claim 38, JP576 or in the alternative as modified by Chick teaches wherein the seeded coating is applied by floating (implied because cement is being used, there has to be some sort of tool to spread the cement which is conventional in the art of concrete construction). However, JP576 or in the alternative as modified by Chick is silent about wherein the floating consists in applying the seeded coating using a blade so as to make the seeded coating penetrate into the open porosity of the porous concrete, leaving a flat layer of 1 or 2 mm thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a blade as the preferred tool to apply the seeded coating in the method of JP576 or in the alternative as modified by Chick, depending on the user’s preference to select a blade or other tools that are available in the market for applying cement onto a concrete pores, for such tools used in floating or spreading cement are conventional. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the step of leaving a flat layer of 1 or 2 mm thickness for the seeded coating application in JP576 or in the alternative as modified by Chick, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the seed or plant type being grown so as to have enough anchorage of thickness for initial root formation) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

For claim 51, JP576 discloses or in the alternative as modified by Chick teaches wherein the coating comprises a nutritive support and optionally cement (para. 0008,0011 of JP576, cement, soil with conditioner, fertilizer, etc.).  
For claim 52, JP576 discloses or in the alternative as modified by Chick teaches wherein the element further comprises a structural concrete layer (para. 0008 of JP576, either upper or lower layer).  
For claim 54, JP576 discloses wherein the element integrates a water intake element (para. 0008,0011 of JP576, component with water retention function, peat moss, coco peat, etc.).
For claim 55, JP576 discloses or in the alternative as modified by Chick teaches wherein the coating further comprising cement (para. 0008,0011 of JP576, cement, soil with conditioner, fertilizer, etc.).    
Claims 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over JP10-231576 (as above) or in the alternative as modified by Chick (as above) in view of FR 2961806 A1 (as cited on form PTO-1449, herein FR806; previously attached machine translation will be referenced). 
 	For claim 40, JP576 or in the alternative as modified by Chick is silent about wherein the porous concrete element has a compressive strength after 28 days is at least 3 MPa.  

	For claim 41, JP576 or in the alternative as modified by Chick is silent about wherein the porous concrete element has a compressive strength after 28 days is between 3 MPa and 30 MPa.  
	FR806 teaches in the same field of endeavor of porous concrete element as JP576 for outdoor slabs such as parking areas, low traffic areas, etc.  The porous concrete element of FR806 has compressive strength of the porous concrete element after 28 days is between 3 MPa and 30 MPa (page 4, FR806 stated from 3 to 15 MPa, which is in the range as claimed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porous concrete element of JP576 or in the alternative as modified by Chick with a compressive strength of the porous concrete element after 28 days being between 3 MPa and 30 MPa as taught by FR806 in order to provide a stronger and stable concrete element to prevent easier cracking. 

	In addition to the above, FR806 further teaches the porous concrete comprises per cubic metre of fresh concrete: a hydraulic binder and water with their amounts as stated on pages 2 & 4. In addition, FR806 teaches aggregates with diameter from 4 to 15 mm (pages 1-2, aggregates with diameter from 2 to 32 mm, which is in the range as claimed).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include hydraulic binder and water and aggregates as further taught by FR806 in the porous concrete element of JP576 or in the alternative as modified by Chick in order to provide a stronger and more stable concrete element. 
	The combination of JP576 or in the alternative as modified by Chick as modified by FR806 is silent about 300 kg to 400 kg of a hydraulic binder and 80 litres to 110 litres of water, the ratio between the weight of water and the weight of hydraulic binder being between 0.2 and 0.35; and - 1050 kg to 2000 kg of aggregates. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 300 kg to 400 kg of a hydraulic binder and 80 litres to 110 litres of water, the ratio between the weight of water and the weight of hydraulic binder being between 0.2 and 0.35; and - 1050 kg to 2000 kg of aggregates in the method of JP576 or in the alternative as modified by Chick as modified by FR806, since it has been held that 
	For claim 43, JP576 or in the alternative as modified by Chick as modified by FR806 teaches aggregates of which the diameter is from 2 mm to 32 mm (as relied on by FR806). However, JP576 or in the alternative as modified by Chick as modified by FR806 is silent about wherein the self-placing porous concrete does not comprise aggregates of which the diameter is less than 4 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the aggregates of which the diameter is less than 4 mm in the method of JP576 or in the alternative as modified by Chick as modified by FR806, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how strong and stable the user wishes the concrete element to be) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 44, JP576 or in the alternative as modified by Chick as modified by FR806 further teaches wherein the hydraulic binder comprises a cement based on Portland clinker as defined in the European standard EN 197-1 or a cement based on sulphoaluminate clinker, or a magnesia binder, or a calcium aluminate cement (page 3 of FR806 since he was relied on for the hydraulic binder).  
	For claim 45, JP576 or in the alternative as modified by Chick as modified by FR806 further teaches wherein the hydraulic binder further comprises a mineral addition 
	For claim 46, JP576 or in the alternative as modified by Chick as modified by FR806 is silent about the mineral addition having a D90 less than 200 pm comprises a pozzolanic material, and wherein the pozzolanic material is selected from metakaolins, silica fume and mixtures thereof. In addition to the above, FR806 teaches on page 3 of FR806 pozzolanic material is selected from metakaolins, silica fume and mixtures thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include pozzolanic material is selected from metakaolins, silica fume and mixtures thereof as further taught by FR806 in the method of JP576 or in the alternative as modified by Chick as modified by FR806 in order to agglomerate the aggregates better, thus, providing a stronger and more stable concrete element. 
	For claim 47, JP576 or in the alternative as modified by Chick as modified by FR806 is silent about wherein the self-placing porous concrete further comprises a superplasticizer.  In addition to the above, FR806 teaches on page 3, last paragraph, a superplasticizer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a superplasticizer in the method of JP576 or in the alternative as modified by Chick as modified by FR806 in order to reduce the water content of the concrete element so as to provide a stronger and more stable concrete element.
	For claim 48, in addition to the above, FR806 teaches a dry content weight percentage of the superplasticizer varies compared to the weight of hydraulic binder (page 4). It would have been obvious to one having ordinary skill in the art at the time 
 	The combination of JP576 or in the alternative as modified by Chick as modified by FR806 did not specifically state the dry content weight percentage of the superplasticizer varies from 0.05 % to 1.0 % compared to the weight of hydraulic binder.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dry content weight percentage of the superplasticizer varies from 0.05 % to 1.0 % compared to the weight of hydraulic binder in the method of JP576 or in the alternative as modified by Chick as modified by FR806, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (to assure that the right amount of superplasticizer is being used in relation to the hydraulic binder so as to provide a stronger and more stable concrete element) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 49, JP576 or in the alternative as modified by Chick as modified by FR806 is silent about wherein the self-placing porous concrete further comprises a viscosity modifying agent and/or a yield stress modifying agent.  In addition to the above, FR806 further teaches the porous concrete further comprises a viscosity modifying agent and/or a yield stress modifying agent (page 4).  It would have been 
	For claim 50, JP576 or in the alternative as modified by Chick as modified by FR806 is silent about wherein the self-placing porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete.  
In addition to the above, FR806 further teaches a hydraulic binder grout and water with their amounts as stated on pages 2 & 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include hydraulic binder grout and water as further taught by FR806 in the porous concrete element of JP576 or in the alternative as modified by Chick as modified by FR806 in order to provide a stronger and more stable concrete element. 
	The combination of JP576 or in the alternative as modified by Chick as modified by FR806 is silent about the porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete in the method of JP576 or in the alternative as modified by Chick as modified by FR806, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant argued that Applicant submits that the Examiner's interpretation of the disclosure of JP576 appears to be incorrect, particularly the characterization of §0001 and §0008 of JP576 as allegedly disclosing a preparation process comprising a step of pouring in place a self-placing porous concrete to prepare a porous concrete, and, as clarified in amended claim 37, "pouring, vertically, at the building site, a self-placing porous concrete having surfaces to prepare a porous concrete element."

	The examiner respectfully disagreed because nowhere in JP576 that stated that the panels are pre-made in a factory and ship to the site. Just as well, applicant’s interpretation of JP576 appears to also incorrect because preparing the two-layers panel using a mold, planting plants in the two-layer panel, and erecting the panel on the desired site with the desired inclination and orientation can be performed at the site, which is very well known and conventional to do so, especially for these types of concrete construction. In addition, as stated in para. 0001 of JP576, the invention can be used for growing plants on concrete structure or building such as dam, seawall, retaining wall, all of which are always or majority of the time are being built on site because it is not feasible to haul or transport such big concrete structures such as dam, seawall, retailing wall, etc. Thus, this alone clearly would lead one of ordinary skill in the art to interpret that the invention in JP576 is being built on site.  
 	Furthermore, as defined in applicant’s own disclosure, para. 0017 of US 20180310488 A1, that “vertical” is to be taken as more or less 20 degrees. Thus, JP576 inclination angle of 65 degrees would be considered vertical based on applicant’s interpretation of what is vertical. 

Applicant argued that, at best, JP576 relates to a construction method for growing a plant on a surface of a concrete structure such as a dam, a revetment, a sand prevention dam, a retaining wall, or the like (see, e.g., §0001 of JP576). These type of civil engineering structures always present an angle of inclination to the vertical to fulfill their role.

	As stated in the above, applicant defines “vertical” is to be taken as more or less 20 degrees. Thus, JP576 inclination angle of 65 degrees would be considered vertical based on applicant’s interpretation of what is vertical. In addition, applicant’s green construction is also at an angle of inclination because “vertical” as defined by applicant is more or less 20 degree, thus, it is not technically 90 degree to be a true vertical.  Furthermore, applicant’s allegation of a retaining wall and a dam are always present at an angle of inclination to the vertical is not with factual evidence. Dams are quite vertical and not much at an angle of inclination because the water will overflow the top surface, which would defeat the functionality of a dam. Also, there are tons of retaining walls everywhere that are 90 degree and not at an inclined as alleged by applicant as “always present an angle of inclination”. 
Applicant argued that JP576 does not disclose or suggest the on-site pouring of a self-placing concrete, i.e. of a concrete which can be put and reach their target porosity under the effect of gravity alone, without it being necessary to vibrate the concrete during its implementation (see page 3, lines 1-6 of the English text of the application as filed).
 	As stated in the above, the examiner believes that JP576 pours his concrete on site with the evidence from the above mentioned excerpts. As stated, if applicant does not agree with the examiner’s interpretation of JP576 on site, then applicant is guided to the alternative teaching of Chick for on-site pouring of concrete for vertical green construction. 
	As for the “self-placing concrete”, JP576 did not mentioned anything about using vibration or the like for the concrete and any concrete poured at the site or not is laid there until dry under the effect of gravity. Furthermore, there are voids created in the concrete and it does not appear that there is any vibratory tools being used because para. 0008 appears to discuss the coarse aggregate increase the voids. Thus, JP576 does teach a self-placing porous concrete. 
Applicant argued that claim 38 is submitted to be patentable over JP576 based on its dependency from claim 37, for the reasons noted above, and for the additional features recited therein. For similar reasons as stated above, JP576 does not teach or suggest the combination of features recited by claim 38, which include those of claim 37.  Clearly, the facts of In re Aller have nothing to do with those in the instant application. Indeed, since no such thickness or range is disclosed in JP576, there is no proper basis for the Examiner's reasoning that such a range is obvious.

	Claim 38 calls for application of the seeded coating by floating method that employs a blade. JP576 teaches seeded coating such as cement (para. 0008) and since cement is being used, it is implied that there has to be some sort of tool to spread the cement which is conventional in the art of concrete construction. Hence, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a blade as the preferred tool to apply the seeded coating in the method of JP576 or in the alternative as modified by Chick, depending on the user’s preference to select a blade or other tools that are available in the market for applying cement onto a concrete pores, for such tools used in floating or spreading cement are conventional.
	As for the range, it is correct that JP576 is silent about the range of thickness for spreading the cement. However, again, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the step of leaving a flat layer of 1 or 2 mm thickness for the seeded coating application in JP576 or in the alternative as modified by Chick, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the seed or plant type being grown so as to have enough anchorage of thickness for initial root formation) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Thus, not only did the examiner cited In re Aller properly but the examiner also gave an articulated rationale (see underlined above) which is proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643